Bridgewater Place  Post Office Box 352 Grand Rapids, Michigan 49501-0352 Telephone 616 / 336-6000  Fax 616 / 336-7000  www.varnumlaw.com Kimberly A. Baber Direct: 616 / 336-6851 kababer@varnumlaw.com October 28, 2010 Filed Via Edgar Michael Seaman Special Counsel Division of Corporation Finance Securities and Exchange Commission treet NE Washington, DC 20549-4561 Re: Independent Bank Corporation ("IBC") Registration Statement on Form S-1 File No. 333-169200 (the "Registration Statement") Dear Mr. Seaman: Reference is made to comment 3 in your letter dated October 15, 2010 with respect to the above-referenced Registration Statement on Form S-1, filed by IBC on September 3, 2010, as amended by Amendment No. 1 filed on October 5, 2010, by Amendment No. 2 filed on October 22, 2010, and by Amendment No. 3 filed on October 28, 2010. IBC has verbally confirmed with the United States Department of the Treasury that sales, if any, of IBC's common stock to Dutchess Opportunity Fund, II, LP pursuant to the Equity Line (as defined in the Registration Statement) will not cause any anti-dilution adjustment under IBC's Series B Convertible Preferred Stock or IBC's amended and restated Warrant (each as defined in the Registration Statement). If you have any questions regarding this letter, please contact me at (616) 336-6851, Seth Ashby at (616) 336-6726, or Robert Shuster, Chief Financial Officer of IBC, at (616) 522-1765. Very truly yours, Varnum LLP /s/ Kimberly A. Baber Kimberly A. Baber c: Robert N. Shuster Grand Haven  Grand Rapids  Kalamazoo  Lansing  Novi
